UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-6393


BYNUM RAYFIELD,

                  Petitioner - Appellant,

          v.

WILLIE L. EAGLETON, Warden,

                  Respondent – Appellee,

          and

ALAN WILSON, South Carolina Attorney General,

                  Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:13-cv-03391-TMC)


Submitted:   June 18, 2015                    Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bynum Rayfield, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Melody Jane Brown, Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bynum Rayfield seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.   The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”     28 U.S.C. § 2253(c)(2)

(2012).   When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.    Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.    Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Rayfield has not made the requisite showing.   Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.   We dispense with oral argument

because the facts and legal contentions are adequately presented



                                2
in the materials before this court and argument would not aid the

decisional process.

                                                        DISMISSED




                                3